Citation Nr: 0026738	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  94-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a former employer.  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1961.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision by the RO that 
denied an increased rating for the veteran's service-
connected left knee disability and a total rating for 
compensation purposes based on individual unemployability.  
The veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO in September 1994.  A transcript of 
this hearing is of record.  

In June 1996, this case was remanded by the Board for further 
development.  In a decision of December 1997, the Board 
denied an evaluation in excess of 20 percent for the 
veteran's service-connected left knee disability.  The issue 
of entitlement to a total rating for compensation purposes 
based on individual unemployability was again remanded to the 
RO for further development.  

The Board again remanded this case to the RO in March 1999 
for further development to include, among other things, 
affording the veteran a VA general medical examination in 
order to evaluate all of the veteran's service connected 
disabilities for purposes of determining his entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  Thereafter, the RO provided the veteran 
with a supplemental statement of the case which discussed 
increased ratings for all the veteran's service connected 
disabilities as well entitlement to a total rating for 
compensation purposes based on individual unemployability.  
However, only this latter issue is before the Board for 
appellate consideration at this time.  



FINDINGS OF FACT

1. The veteran has 7 years of formal education and 
occupational experience as a carpenter; truck driver and 
laborer; he last worked in 1990.  

2. The veteran is service connected for PO status, multiple 
bilateral inguinal hernia repairs, evaluated as 30 percent 
disabling; the PO residuals of a left medial meniscectomy, 
evaluated as 20 percent disabling; right ilioinguinal 
nerve entrapment, evaluated as 10 percent disabling; and 
entrapment of the external cutaneous nerve of the right 
thigh, evaluated as 10 percent disabling; his combined 
service-connected disability evaluation is 60 percent.  

3. The veteran's service connected disabilities do not 
preclude him from pursuing gainful employment compatible 
with his education and occupational background.  


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  
38 U.S.C.A. § 1155, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for 
entitlement to a total rating for compensation purposes based 
on individual unemployability is "well grounded" within the 
meaning of 38 U.S.C.A.§ 5107(a).  That is, he has presented a 
claim which is plausible.  The Board is also satisfied that 
all reasonable efforts have been expended to develop the 
evidence in regard to this claim and that no further 
assistance to the veteran is required to satisfy the VA's 
duty to assist him in the development of this claim as 
mandated by 38 U.S.C.A. § 5107.  

Of record is June 1992 Short Term Vocational Rehabilitation 
Report from the South Carolina Vocational Rehabilitation 
Department, which indicates that the veteran was unable to 
return to his former area of employment due to an inability 
to sit, stand, push, pull, crawl, walk, climb, bend, or lift 
heavy objects for prolonged periods of time.  The vocational 
prognosis was favorable for vocational training in feasible 
vocational areas.  Examples of vocational areas were in the 
craft technology area and included small engine mechanic, saw 
filler, furniture finisher, and locksmith.  

Documents from the Social Security Administration revealed 
that the veteran was awarded disability benefits from 
September 1992.  The primary diagnosis resulting in 
disability was osteoarthritis and allied disorders.  

On VA general medical examination in January 1994 
musculoskeletal evaluation revealed decreased range of motion 
in the knees without swelling or effusions.  Genitourinary 
evaluation revealed no hernias.  There was scar on the right 
upper groin area secondary to a previous herniorrhaphy.  The 
impressions included status post right herniorrhaphy with 
peripheral nerve complications, and chronic pain and 
decreased movement of both knees.  

On a VA orthopedic examination in January 1994, it was 
reported that the veteran underwent an open left meniscectomy 
in 1959.  On the examination, the veteran complained of 
bilateral knee pain and instability.  The veteran wore braces 
on both knees and had recently begun to use a cane.  It was 
said that the pain and instability was fairly progressive.  
Evaluation revealed a 9-centimeter scar over the medial 
parapatellar region.  Range of motion in both knees was from 
0 to 130 degrees with no crepitance.  There was medial joint 
line tenderness, bilaterally.  The drawer sign and the 
Lachmann's sign were positive, bilaterally.  There was no 
sign of any varus/valgus instability and the McMurray's signs 
were negative.  The veteran had a somewhat wide based, 
antalgic gait.  Motor evaluation revealed diminished muscle 
bulk throughout, but the veteran had good strength, 5/5, in 
the quads and hamstrings.  X-rays of the knees were 
unremarkable.  The diagnosis was bilateral osteoarthritis of 
the knees with possible anterior cruciate ligament 
insufficiency.  

At a September 1994 hearing before a hearing officer at the 
RO the veteran said that both of his knees locked up on him 
frequently and he had been wearing knee braces since 1991.  
He also said that he used a cane and was unable to kneel or 
squat.  The veteran also said that he did not think that he 
could walk a block without stopping.  It was indicated that 
the veteran had a 7th grade education and occupational 
experience as a carpenter, truck driver, and laborer.  He 
said that his knee disabilities forced him to cease working 
at all these occupations.  

VA outpatient treatment records reflect occasional treatment 
for bilateral knee and hip pain during the 1990s.  In August 
1996 it was reported that the pain in the right lower 
extremity was worse than in the left.  At that time the 
veteran had from 0 to 130 degrees of motion in each knee and 
there was no valgus/varus instability.  The Lachman's test 
was positive, bilaterally.  

On VA examination of the veteran's abdomen in November 1996, 
it was noted that the veteran had had multiple hernia 
repairs, with the most recent in 1987.  With this repair the 
veteran had a complication of numbness in the right lateral 
thigh which also became painful.  The veteran also complained 
of numbness in the groin area.  Evaluation revealed well 
healed scars in the groin area, but there was no recurrence 
of hernias, either internal or external.  There were no 
obvious adhesions or deformities.  The assessment was 
bilateral inguinal hernias with multiple repairs.  

During a November 1996 VA examination of the peripheral 
nerves the veteran complained of numbness involving the right 
lateral thigh and the inguinal area.  He said that pain 
radiated up the right side to the hip.  On evaluation, motor 
strength was essentially 5/5 in the lower extremities and 
tone and bulk were appropriate to age.  Sensory examination 
was intact to light touch, pin prick, and vibration except 
for some blunting which involved the right lateral thigh from 
the hip region down to just above the knee laterally.  There 
was also some blunting and numbness inside the inguinal 
crease area.  The veteran's gait was wide based and the 
veteran had braces on both knees.  He could not tandem walk, 
but walking heel to toe was well accomplished.  The Romberg 
sign was negative.  The diagnoses were, essentially, moderate 
paresthesia of the right thigh external cutaneous nerve, and 
mild right ilioinguinal nerve entrapment.  

On VA orthopedic examination in November 1996, the veteran 
complained of knee pain and pain in the right hip.  The 
veteran was noted to wear a left knee brace and to use a 
cane.  Evaluation revealed normal alignment of the left knee.  
There was a 12-centimeter medial parapatellar scar.  Range of 
motion was from 0 to 110 degrees.  There was pain past 90 
degrees of flexion.  There was a positive anterior drawer and 
a positive Lachman's sign.  There was no instability to varus 
and valgus stress at 30 degrees of flexion.  No effusion was 
present in the left knee.  The posterior drawer sign was 
negative.  An X-ray of the left knee showed slight lateral 
compartment narrowing, with some spurring of the tibial 
spines, but no evidence of loose bodies and no evidence of 
patella femoral or medial compartment narrowing.  The 
impressions included deficient anterior cruciate ligament of 
the left knee with early osteoarthritis.  

On VA orthopedic examination in January 1999 the veteran 
complained of constant pain in the left knee.  He said that 
activity worsened his knee pain and rest helped.  Active 
range of motion of the left knee was from 0 degrees of 
extension to 140 degrees of flexion.  Sensation appeared 
decreased to pin prick and light touch in a stocking 
distribution in the left lower extremity.  The dermatones of 
the knee were normal and left knee strength in the left knee 
was 3-4/5.  Deep tendon reflexes were present and equal.  The 
patella apprehension test was negative, as was the Apley 
grinding test.  There was no pain on palpation of the knee 
compartments, and there was no evidence of edema or erythema 
of the knee.  No mediolateral or anterior-posterior 
instability was noted.  Gait was slow and halting.  It was 
described as non-antalgic with the use of a knee brace and a 
straight cane.  The diagnosis was left knee pain with the 
only focal findings being decreased sensation over a stocking 
distribution of the left leg, the use of a knee brace and the 
use of a cane.  The doctor felt that, disregarding age and 
non service-connected disabilities, the veteran would be able 
to obtain some kind of gainful employment, which did not 
require use of the knee.  

During a VA neurological examination in May 1999 the veteran 
reported numbness over the right lateral thigh and pain on 
prolonged walking.  He reported weakness in both lower 
extremities and reported occasional falls without injury.  
The veteran was noted to walk with a markedly antalgic gait 
and was unable to heel to toe walk and to tandem walk.  Motor 
strength in the lower extremities was 4/5, proximally and 
distally.  There was mild general atrophy in all muscle 
groups.  No fasciculations were reported.  Patellar reflexes 
were 1+ and symmetrical.  No ankle jerks were elicited.  
Patellar stimulation produced a flexor response.  Light touch 
and pinprick were subjectively diminished over the right 
anterolateral thigh in the distribution of the lateral 
femoral cutaneous nerve of the thigh.  The assessment were 
meralgia paresthetica, historically related to herniorrhaphy 
in 1978 with impairment of the right lateral femoral 
cutaneous nerve of the thigh, and gait disorder, most likely 
multifactorial, including degenerative joint disease.  

In an October 1999 addendum the examining physician on the 
May 1999 VA examination opined that the veteran could perform 
sedentary work.  Due to his antalgic gait and lower extremity 
weakness, the doctor did not believe that the veteran could 
perform light, moderate or heavy physical labor.  

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (1999).  

It is the established policy of the VA that all veteran's who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated as totally disabled and a total rating for compensation 
purposes based on individual unemployability may be assigned 
on an extraschedular basis in such cases.38 C.F.R. § 4.16(b) 
(1999).  

The veteran is service connected for PO status, multiple 
bilateral inguinal hernia repairs, evaluated as 30 percent 
disabling; the PO residuals of a left medial meniscectomy, 
evaluated as 20 percent disabling; right ilioinguinal nerve 
entrapment, evaluated as 10 percent disabling; and entrapment 
of the right external cutaneous nerve of the right thigh, 
evaluated as 10 percent disabling; his combined service-
connected disability evaluation is 60 percent.  It is 
therefore apparent that the veteran does not meet the 
schedular criteria for a total rating for compensation 
purposes based on individual unemployability under 38 C.F.R. 
§ 4.16(a).  

The question remains as to whether the veteran can be granted 
a total rating for compensation purposes based on individual 
unemployability on an extraschedular basis under the 
provisions of 38 C.F.R. § 4.16(b).  The veteran's service 
connected status post hernia repairs, service connected left 
knee disorder, and neurological dysfunction in the groin and 
in the right thigh would clearly preclude him from employment 
that involved significant standing, walking, lifting, 
pushing, or bending.  However, as noted by VA physicians on 
recent VA examinations, these service connected disabilities 
would not preclude the veteran from pursuing more sedentary 
employment that did not involve these activities.  
Additionally, the Board has noted that there is currently no 
recurrence of any inguinal hernia.  The veteran's right knee 
disorder is not the subject of service connection and 
degenerative arthritis in joints other than the left knee is 
not the subject of service connection.  Considering only 
disability attributable to the service connected disorders, 
the Board concurs with the VA physicians who stated that the 
veteran can do sedentary work.  We further find that he is 
qualified by his occupational experience to do sedentary 
work.  Since that is the case, entitlement to a total rating 
for compensation purposes based on individual unemployability 
is not warranted.  



ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployment is denied.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

